UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 10, 2013 (April 25, 2013 ) SCG FINANCIAL ACQUISITION CORP. (Exact Name of Registrant as Specified in Charter) Delaware 001-35534 27-4452594 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 500 North Central Expressway Suite 175 Plano, TX (Address of Principal Executive Offices) (Zip Code) (972) 543-9300 (Registrants telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [_]Written communications pursuant to Rule 425 under the Securities Act [_]Soliciting material pursuant to Rule 14a-12 under the Exchange Act [_]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [_]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act EXPLANATORY NOTE This Amendment No. 1 to the Current Report on Form 8-K (this  Form 8-K/A ) of SCG Financial Acquisition Corp., d/b/a RMG Networks (the  Company ), amends and restates in its entirety Item 4.01 of the Current Report on Form 8-K filed by the Company with the Securities andExchange Commission on May 1, 2013 (the  Original Filing ), in order to revise and clarify certain disclosure in the Original Filing.This Form 8-K/A also includes an updated letter from Rothstein Kass, confirming its agreement with this Form 8-K/A, which is attached hereto as Exhibit 16.1.Exceptas described in thisExplanatory Note, no other information in the Original Filing is modified or amended hereby. Item 4.01. Changes in Registrants Certifying Accountant. On April 25, 2013, the Audit Committee (the  Audit Committee ) of the Board of Directors of the Company approved the engagement of Baker Tilly Virchow Krause, LLP ( Baker Tilly ) as the Companys independent registered public accounting firm for the fiscal year ending December 31, 2013 (commencing with the second quarter of 2013), and as a consequence dismissed Rothstein Kass (
